DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07/07/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered but they are not persuasive. The applicant argues the cited prior art fails to teach I) "if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool, wherein the condition is satisfied if an area of the current block is smaller than a threshold" II) "if a reference block for the current block is inside the MER, exclude a target candidate associated with the reference block from a Merge candidate list or include a modified target candidate in the Merge candidate list, wherein the modified target candidate is derived based on a modified reference block outside the MER, if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool, wherein the Merge candidate list is derived for a sub-block mode;" III) "deriving a shared Merge list based on one or more neighbouring reference blocks located adjacent to the shared boundary" [¶ 0157-0168; ¶ 0181-0183; ¶ 0189; ¶  0231]  The examiner disagrees with the applicant's arguments. The cited prior art Jang teaches the comparison of the blocks dimensions (width and height reading upon the area) to a threshold. [¶ 0036] The results of the comparison reads upon the determination of a condition. [fig. 10]  Jang teaches "if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool, wherein the condition is satisfied if an area of the current block is smaller than a threshold." [fig. 10; ¶ 0112-0122; ¶ 0157-0170; ¶ 0180-0197] Regarding the applicant's second argument Lee taken in combination with Jang fairly suggests and teaches the claimed limitations. The cited prior art Jang discloses a merge list is generated for use in AMP, ATMVP, or sbTMVP modes.  [abstract; fig. 4; ¶ 0081-0083; ¶ 0100-0107; ¶ 0110-0120; ¶ 0157-0159] Lee discloses "if a reference block for the current block is inside the MER, exclude a target candidate associated with the reference block from a Merge candidate list or include a modified target candidate in the Merge candidate list, wherein the modified target candidate is derived based on a modified reference block outside the MER, if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool" [abstract; figs. 4-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0130] As to the applicant's third argument the cited prior art Chen teaches "deriving a shared Merge list based on one or more neighbouring reference blocks located adjacent to the shared boundary." [¶ 0157-0168; ¶ 0181-0183; ¶ 0189; ¶ 0231] Chen discloses sub-blocks (reading upon child target cu) use the neighboring reference blocks to generate a merge candidate list. [fig. 4; fig. 8; figs. 13-23; ¶ 0157-0168; ¶ 0181-0183; ¶ 0189; ¶ 0231]  The cited prior taken separately and/or in combination fairly suggest and teaches the claimed limitations as presented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2 and 6  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang US 2021/01363633.
As to claim 1, Jang teaches a method of Inter prediction for video coding, wherein said video coding allows sub-block mode motion vector prediction, [abstract; figs. 1-3] the method comprising: receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side; [abstract; figs. 1- 3; ¶ 0040-0046; ¶ 0048-0049; ¶ 0063-0064] determining a condition based on a block size of the current block; [fig. 10 (S1010); ¶ 0112-0117; ¶ 0120-0123; ¶ 0157-0170; ¶ 0180-0197] if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool, wherein the condition is satisfied if an area of the current block is smaller than a threshold; [fig. 10; ¶ 0112-0122; ¶ 0157-0170; ¶ 0180-0197] and if the condition is not satisfied, encoding or decoding the current motion information associated with the current block using the coding tool set including the target sub-block mode coding tool. [fig. 10; ¶ 0112-0122; ¶ 0157-0170; ¶ 0180-0197]
As to claim 2, Jang teaches the limitations of Claim 1. Jang teaches wherein the target sub-block mode coding tool corresponds to subblock-based temporal motion vector prediction (SbTMVP). [¶ 0100-0103; ¶ 0119-0120; ¶ 0157-0159]
As to claim 6, Jang teaches an apparatus of Inter prediction for video coding, wherein said video coding allows sub-block mode motion vector prediction, [abstract; figs. 1-3; ¶ 0100-0103; ¶ 0119-0120; ¶ 0157-0159]  the apparatus comprising one or more electronic circuits or processors [figs. 1-3; ¶ 0047-0049; ¶ 0062-0064; ¶ 0200] arranged to: receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side; [abstract; figs. 1- 3; ¶ 0040-0046; ¶ 0048-0049; ¶ 0063-0064] determine a condition based on a block size of the current block; [fig. 10 (S1010); ¶ 0112-0117; ¶ 0120-0123; ¶ 0157-0170; ¶ 0180-0197] if the condition is satisfied, encode or decode current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool, if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool, wherein the condition is satisfied if an area of the current block is smaller than a threshold; [fig. 10; ¶ 0112-0122; ¶ 0157-0170; ¶ 0180-0197] and if the condition is not satisfied, encode or decode the current motion information associated with the current block using the coding tool set including the target sub-block mode coding tool.  [fig. 10; ¶ 0112-0122; ¶ 0157-0170; ¶ 0180-0197]

Claims  12-16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2018/0359483. 
As to claim 12,  Chen teaches a method of Inter prediction for video coding, wherein said video coding allows coding tools using a sub-block mode comprising affine mode prediction or SbTMVP (Subblock-based Temporal Motion Vector Prediction) mode, [figs. 9-14; ¶ 0157-0168] the method comprising: receiving input data related to a current CU (coding unit) in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current CU in the current picture at a video decoder side, wherein the current CU corresponds to one target child CU among multiple child CUs under a root node resulted from block partitioning of an area including the current CU; [figs. 7-8; figs. 24-25; ¶ 0074-0084] determining a shared boundary enclosing said multiple child CUs; [figs. 7-8; figs. 13-23; ¶ 0079; ¶ 0165-0167; ¶ 0181-0183] deriving a shared Merge list based on one or more neighbouring reference blocks located adjacent to the shared boundary; [¶ 0157-0168; ¶ 0181-0183; ¶ 0189; ¶  0231] and encoding or decoding current motion information associated with said multiple child CUs using the shared Merge list.  [figs. 24-25; ¶ 0054; ¶ 0100-0102; ¶ 0105-0116; ¶ 0157-0168]
As to claim 13, Chen teaches the limitations of Claim 12. Chen teaches wherein control-point MVs (motion vectors) of said one or more neighbouring reference blocks are used to derive one or more affine Merge candidates for said multiple child CUs.  [figs. 9-12; ¶ 0158-0168]
As to claim 14, Chen teaches the limitations of Claim 12. Chen teaches wherein affine parameters of said one or more neighbouring reference blocks are used to derive one or more affine Merge candidates for said multiple child CUs.  [figs. 9-12; ¶ 0157-0168]
As to claim 15, Chen teaches the limitations of Claim 14. Chen teaches wherein the affine parameters of said one or more neighbouring reference blocks correspond to motion vector gradients, one or more starting MVs and locations of said one or more neighbouring reference blocks.  [figs. 9-12; ¶ 0157-0168]
As to claim 16, Chen teaches an apparatus of Inter prediction for video coding, wherein said video coding allows coding tools using a sub-block mode comprising affine mode prediction or SbTMVP (Subblock-based Temporal Motion Vector Prediction) mode, [figs. 9-14; ¶ 0157-0168] the apparatus comprising one or more electronic circuits or processors arranged to: receive input data related to a current CU (coding unit) in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current CU in the current picture at a video decoder side, wherein the current CU corresponds to one target child CU among multiple child CUs under a root node resulted from block partitioning of an area including the current CU; [figs. 7-8; figs. 24-25; ¶ 0074-0084] determine a shared boundary enclosing said multiple child CUs; [figs. 7-8; figs. 13-23; ¶ 0079; ¶ 0165-0167; ¶  0181-0183] derive a shared Merge list based on one or more neighbouring reference blocks located adjacent to the shared boundary; [¶ 0157-0168; ¶ 0181-0183; ¶ 0189; ¶  0231] and encode or decode current motion information associated with said multiple child CUs using the shared Merge list.  [figs. 24-25; ¶ 0054; ¶ 0100-0102; ¶ 0105-0116; ¶ 0157-0168]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  7 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0172695 in view Jang US 2021/0136363.
As to claim 7, Lee teaches a method of Inter prediction for video coding, the method comprising: receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block corresponds to one target leaf block among multiple leaf blocks under a root node resulted from block partitioning of an area including the current block; [abstract; figs. 1-8; ¶ 0023-0030; ¶ 0054-0056] determining an MER (Merge Estimation Region) enclosing said multiple leaf blocks; [abstract; figs. 4-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0123] if a reference block for the current block is inside the MER, excluding a target candidate associated with the reference block from a Merge candidate list or including a modified target candidate in the Merge candidate list, wherein the modified target candidate is derived based on a modified reference block outside the MER, if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool; [abstract; figs. 4-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0130] and encoding or decoding current motion information associated with the current block using the Merge candidate list. [abstract; figs. 1-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0130] 
Lee does not explicitly teach wherein the Merge candidate list is derived for a sub-block mode.  
 Jang teaches wherein the Merge candidate list is derived for a sub-block mode.  [abstract; fig. 4; ¶ 0081-0083; ¶ 0100-0107; ¶ 0110-0120; ¶ 0157-0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Jang with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency and prediction performance. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Jang in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved processing efficiency and prediction performance.
As to claim 10, Lee (modified by Jang), using the motivation above, teaches the limitations of Claim 7. Lee teaches wherein the modified reference block is located adjacent to a boundary of the MER.  [abstract; figs. 4-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0123] 
As to claim 9, Lee (modified by Jang), using the motivation above, teaches the limitations of Claim 7. Jang teaches wherein the Merge candidate list is derived for SbTMVP (Subblock- based Temporal Motion Vector Prediction).  [abstract; ¶ 0100-0103; ¶ 0119-0120; ¶ 0157-0159]
As to claim 11, Lee teaches an apparatus of Inter prediction for video coding, receive input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block corresponds to one target leaf block among multiple leaf blocks under a root node resulted from block partitioning of an area including the current block; [abstract; figs. 1-8; ¶ 0023-0030; ¶ 0054-0056] determine an MER (Merge Estimation Region) enclosing said multiple leaf blocks; [abstract; figs. 4-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0123] if a reference block for the current block is inside the MER, exclude a target candidate associated with the reference block from a Merge candidate list or include a modified target candidate in the Merge candidate list, wherein the modified target candidate is derived based on a modified reference block outside the MER, if the condition is satisfied, encoding or decoding current motion information associated with the current block using a coding tool set excluding a target sub-block mode coding tool; [abstract; figs. 4-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0130] and encode or decode current motion information associated with the current block using the Merge candidate list.  [abstract; figs. 1-8; ¶ 0082-0096; ¶ 0113-0117; ¶ 0120-0130] 
Lee does not explicitly teach wherein said video coding allows sub-block mode motion vector prediction, the apparatus comprising one or more electronic circuits or processors arranged, wherein the Merge candidate list is derived for a sub-block mode.
Jang teaches wherein said video coding allows sub-block mode motion vector prediction, [abstract; figs. 1-3; ¶ 0100-0103; ¶ 0119-0120; ¶ 0157-0159]  the apparatus comprising one or more electronic circuits or processors arranged, [figs. 1-3; ¶ 0047-0049; ¶ 0062-0064; ¶ 0200] wherein the Merge candidate list is derived for a sub-block mode. [abstract; fig. 4; ¶ 0081-0083; ¶ 0100-0107; ¶ 0110-0120; ¶ 0157-0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Jang with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency and prediction performance. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Jang in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved processing efficiency and prediction performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483